Hill, C. J.
1. The rules of law illustrating the three issues of negligence made by the evidence,— (1) whether the plaintiff was, at the time of his injury, a trespasser; (2) whether he was a licensee; and (3) the relative negligence of both plaintiif and defendant, — were fully, clearly, and accurately submitted to the jury.
2. There is evidence to support the verdict, whether the plaintiff was a trespasser, or a licensee, or was himself guilty of such contributory negligence as was. sufficient to reduce the amount of his damages, though not sufficient, in connection with the greater negligence of the defendant,, to defeat his recovery.
3. The two special assignments of error are without merit.

Judgment affirmed.